DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Please amend claim 10.

	
Claim 10, line 5, is amended to claim, “wherein each side nozzle comprises a guide rib arranged on one side thereof”.

	This claim has been amended to grammatically/antecedent basis correct the plurality issues, as bringing the claims in conformity with paragraph 000117 of the Specification.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming, a clothes care apparatus comprising: a main body comprising a compartment; a clothes support member in the compartment comprising an air supply port; a blower configured to form an airflow to be supplied to the clothes support member; and a nozzle provided to guide the airflow formed by the blower to the clothes support member, and comprising an airflow outlet disposed to face the air supply port, the airflow outlet provided to supply an airflow to an inside and an outside of the clothes support member, wherein a size of the airflow outlet is greater than a size of the air supply port.
The closest prior art of record is that of KR 10-1608655 to Hong et al. (Hong).  Hong teaches a clothes care apparatus comprising: a main body comprising a compartment; a clothes support member in the compartment comprising an air supply port; a blower configured to form an airflow to be supplied to the clothes support member; and a nozzle provided to guide the airflow formed by the blower to the clothes support member.  Hong does not teach an airflow outlet disposed to face the air supply port, the airflow outlet provided to supply an airflow to an inside and an outside of the clothes support member, wherein a size of the airflow outlet is greater than a size of the air supply port.
The advantage of the current invention over that of the prior art to Hong is that of the combination of the size of the airflow outlet is greater than a size of the air supply port coupled with the airflow outlet provided to supply an airflow to an inside and an outside of the clothes support member allows for the clothes to be processed from an inside and an outside simultaneously thereby greatly enhancing efficiency of the device thereof.
Since claim 1 is allowed, claims 2-15 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711